Citation Nr: 1422905	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  05-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a total left knee replacement. 

2.  Entitlement to a rating in excess of 30 percent for residuals of a total right knee replacement. 


REPRESENTATION

Veteran represented by:	Chisholm, Chisholm, & Kilpatrick


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to July 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2007 and April 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In a June 2013 decision, the Board the denied the claims of entitlement to a rating higher than 30 percent disabling for total left and right knee replacement, a rating higher than 10 percent disabling for discogenic disease of the lumbar spine prior to April 25, 2012 and a rating higher than 20 percent thereafter.  

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the parties agreed to vacate in part the June 2013 decision and remand the issues of entitlement to a rating higher than 30 percent disabling for total left and right knee replacement to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in November 2013.

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDINGS OF FACT

1.  Total left knee replacement is manifested by complaints and findings of severe painful motion or weakness.

2.  Total right knee replacement is manifested by complaints and findings of severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, for total left knee replacement is met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5055 (2013).

2.  The criteria for a rating of 60 percent, but no higher, for total right knee replacement is met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5055.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2006 and January 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. . 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and available private treatment records.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).




ANALYSIS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of a rating higher than 30 percent for total knee replacement of the left and right knee.  His total right knee replacement disability is rated under Diagnostic Code 5010.  His total left knee replacement disability is rated under Diagnostic Codes 5010-5055.  Diagnostic Code 5010 addresses traumatic arthritis.  Diagnostic Code 5010 directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.

Under Diagnostic Code 5055, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  The minimum evaluation is 30 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5055 (2012).

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

In the October 2006 VA examination, examination revealed the knees were asymmetrical, the right was larger than that of the left.  There was some fluid in the right knee.  Range of motion revealed the right knee extended painlessly to 0 degrees and was limited to 108 degrees due to pain.  It was then noted that the right knee could extend to 0 degrees of extension with some pain and was limited to 98 degrees of flexion by pain.  All the ligaments tested were stable.  The Veteran's gait was asymmetric favoring the right knee.  Degenerative arthritis of the knees, bilaterally, status post total knee replacement of the left knee was diagnosed.  

The Veteran underwent a total right knee replacement in December 2006.  Following the right knee replacement, the physician noted that the prosthesis was in an appropriate position and alignment.  He prescribed a regimen of exercises.  In March 2007, the physician noted continued proper placement and alignment, and noted that the only limitation was that the Veteran should not step down more than 18 inches with the right leg. 

In August 2007, the RO granted a temporary total rating following convalescence from the total knee replacement, effective until February 2008, and a 30 percent rating thereafter.   

In April 2008, the Veteran claimed that he did not use support devices for mobility but that his daily activities were greatly hampered by his knee, feet, and back disabilities.  His symptoms were exacerbated by cold weather and he feared falling after dark.  He described the pain as "unbelievable." 

In the March 2009 VA examination, the VA examiner noted that the Veteran did not use support devices and was able to perform his occupational duties, drive an automobile, and perform all other activities of daily living.  Range of motion testing revealed the left knee had 0 degrees of extension and flexion to 100 degrees with pain.  McMurry and drawer test was negative.  There was crepitus on motion but no instability or additional loss of function on repetition.  Range of motion testing revealed the right knee had 0 degrees of extension and flexion to 105 degrees with pain.  McMurray and drawer test was negative.  X rays revealed degenerative joint disease of the knees.  The Veteran was able to sit, stand for 10 minutes and walk for 10 minutes, but unable to climb, kneel, bend, twist, push and pull with the knees.  

In the March 2010 VA examination, the Veteran reported constant knee pain, exacerbated by walking, standing, or climbing stairs, and occasional locking in extension of the left prostheses.  The Veteran reported the ability to stand for 15 to 30 minutes and walk up to one-quarter mile.  Examination revealed the Veteran had a slow, flat footed gait.  There was stiffness, deformity, pain, weakness and locking of the knees but no incoordination, subluxation, effusions, inflammation giving way, or instability.  Range of motion of the left knee was zero to 125 degrees with pain on motion and repetitive movement.  Range of motion of the right knee was zero to 105 degrees with pain on motion and repetitive movement.  Extension was normal.  Inconsistently, the examiner noted ankylosis of the right knee but did not specific a fixed position.  The Veteran reported that he continued to work full time performing office work but had lost 10 weeks of work in the past 12 months for medical appointments.  

In an April 2010 statement, the Veteran noted that he was able to exercise on a stationary bicycle depending on the level of his pain.  

At an April 2012 VA examination, degenerative joint disease of the knees was diagnosed.  Left knee range of motion revealed forward flexion to 110 degrees with pain at 95 degrees.  Right knee range of motion revealed forward flexion to 90 degrees with pain at 80 degrees.  Extension was full.  He was able to perform repetitive testing but with additional limitation of range of motion.  There was functional loss to include less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  There was no instability, meniscal tear and/or subluxation of either knee.  A non painful scar 15 cm was present on the right knee and 22 cm on the left knee.  The Veteran's knee disability was noted to impact his ability to work which included stiffness after being sedentary, fatigue and loss of concentration due to impaired sleep and pain, and difficulty walking to work from the parking lot.  

As to the right knee, as noted, the Veteran's disability is rated under DC 5010 which directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  Limitation of flexion of the knee is rated under DC 5260.  

Based on the evidence presented, however, the Board finds that DC 5010-5055 is a more appropriate diagnostic code to rate the Veteran's right knee disability.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board finds that the more appropriate rating code for the Veteran's right knee total replacement is DC 5010-5055.  DC 5055 specifically addresses knee replacement which is the case here and it is more analogous to the Veteran's symptomatology.  

The evidence reveals that the Veteran reported "unbelievable pain" in April 2008.  He subsequently continued to complain of pain which affect his sleeping and his ability to walk for very long including from his parking lot to his place of work.  The Board recognizes that the Veteran has complained of stiffness, deformity, pain, weakness and locking of the knee.  While there examiner noted that he was still able to perform his occupational duties, drive an automobile, and perform all other activities of daily living but there was pain. Resolving doubt in the Veteran's favor, the Board finds that the evidence supports a 60 percent evaluation for each knee under DC 5055.  

The Board also considered whether a higher rating is warranted under other Diagnostic Codes for rating the knees.  To the extent the Board must consider Diagnostic Codes 5256, 5261 and 5262, the Board notes that they are inapplicable.  In this regard, examinations reveal that the Veteran retains full extension.  Accordingly, Diagnostic Code 5261 is inapplicable.  Furthermore, ankylosis of the left knee and/or impairment of the tibia and fibula is not shown as to warrant consideration of Diagnostic Codes 5256 and 5262.  While the examiner did note ankylosis of the right knee, he did not indicate the position in which it was fixed and the finding seemed inconsistent with the range of motion finding.  The Board also notes that consideration for limitation of extension, and instability or subluxation are not warranted.  Additionally, there is no showing of subluxation and/or instability of either knee.  Accordingly, Diagnostic Code 5257 is inapplicable.  The Board also notes that impairment of the tibia and fibula is not shown by the record as to warrant consideration under Diagnostic Code 5262.  
Accordingly, a higher rating and/or a separate rating is not warranted under these codes.  

The Board considered whether a separate compensable rating is warranted for scarring on the left and right knee.  Examination revealed a non painful scar 15 cm was present on the right knee and 22 cm on the left knee.  The Board finds that the above evidence does not warrant a separate compensable rating for scarring.  At no time during this appeal has the scars been of the severity and/or of size so as to warrant a compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The evidence, particularly most recently, shows some occupational impairment due to the Veteran's knee disabilities to include limitation with sitting, walking and standing.  The objective and subjective evidence, however, does not demonstrate that the Veteran is unemployable as a result of his disabilities. Therefore, any inferred TDIU claim is inapplicable in this case. 

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of his disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

A rating of 60 percent, but no higher, for total left knee replacement is granted

A rating of 60 percent, but no higher, for total right knee replacement is granted.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


